FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 17, 18, and 20 are objected to because of the following informalities:  these claims depend on non-existent claim 25.  Examiner assumes claims depend on claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. 2021/0004536 by Adibi et al, hereinafter Adibi.
Regarding claims 1, 8, and 15, Adibi discloses
A call processing method, wherein the method comprises:
An electronic device (paragraphs: 0129-0133), wherein the electronic device comprises: at least one processor (paragraph: 0129); and a memory communicatively connected with the at least one processor; wherein, instructions, when executed by the at least processor, causing the at least one processor to execute a call processing method (paragraphs: 0129-0133), wherein the method comprises:
A non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions enable the computer to execute a call processing method (paragraphs: 0129-0133), wherein the method comprises:
obtaining a calling subscriber’s (i.e. caller) status information (paragraphs: 0045-0059) in real time while an intelligent dialogue robot (i.e. Agent Assist) is used to make a call with the calling subscriber (paragraphs: 0044-0059);
when it is determined that a call form of the intelligent dialogue robot needs to be adjusted, correspondingly adjusting the call form of the intelligent dialogue robot according to current status information of the calling subscriber (paragraphs: 0060-0062), wherein the obtaining a calling subscriber’s status information in real time comprises: obtaining an intent conveyed by the calling subscriber and the calling subscriber’s call form in real time (paragraphs: 0045, 0061), and determining the calling subscriber’s status information according to the obtained information, wherein the calling subscriber’s call form comprises at least one of volume, intonation and speaking speed (paragraphs: 0049-0059).
Regarding claims 2, 9, and 16, Adibi discloses:
before making the call, obtaining basic character setting set (paragraphs: 0029, 0061) by a called subscriber for the intelligent dialogue robot; 
and correspondingly adjusting the call form of the intelligent dialogue robot in conjunction with the basic character setting of the intelligent dialogue robot and the current status information of the calling subscriber (paragraphs: 0061-0063).
Regarding claims 3, 10, and 17, Adibi discloses:
before making the call, obtaining tag information of an incoming call number (paragraphs: 0023-0025, 0038, 0047, 0061); and correspondingly adjusting the call form of the intelligent dialogue robot in conjunction with the tag information of the incoming call number and the current status information of the calling subscriber (paragraphs: 0047, 0060-0063).
Regarding claims 4, 11, and 18, Adibi discloses: 
before making the call, obtaining basic character setting set by a called subscriber for the intelligent dialogue robot (paragraphs: 0029, 0061), and obtaining tag information of the incoming call number (paragraphs: 0023-0025, 0038, 0047, 0061); correspondingly adjusting the call form of the intelligent dialogue robot in conjunction with the basic character setting of the intelligent dialogue robot, the tag information of the incoming call number and the current status information of the calling subscriber (paragraphs: 0047, 0060-0063).
Regarding claims 6, 13, and 20, Adibi discloses:
after the call ends, updating the tag information of the incoming call number according to the call content (paragraphs: 0047, 0060-0063).
Regarding claims 7 and 14, Adibi discloses:
wherein the correspondingly adjusting the call form of the intelligent dialogue robot comprises: determining a call form suitable in the current situation by querying a preset correspondence relationship table, and adjusting the call form of the intelligent dialogue robot to the determine call form (paragraphs: 0047, 0060-0063).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653